SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

680
CA 15-01974
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


WILLIAM M. EDDY, PLAINTIFF-APPELLANT,

                      V                                            ORDER

DAVID ANTANAVIGE, DEFENDANT-RESPONDENT.


MURRAY JS KIRSHTEIN, UTICA, FOR PLAINTIFF-APPELLANT.

LONGERETTA LAW FIRM, UTICA (DAVID A. LONGERETTA OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Oneida County (David
A. Murad, J.), entered July 1, 2015. The judgment awarded plaintiff
$25,000 together with interest thereon from June 14, 2013.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court